
	
		I
		112th CONGRESS
		1st Session
		H. R. 2593
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Ms. Speier (for
			 herself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to terminate the
		  Presidential $1 Coin Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wasteful Presidential Coin Act of
			 2011.
		2.Termination of
			 the Presidential $1 Coin Program
			(a)In
			 generalSection 5112 of title
			 31, United States Code, is amended by striking subsection (n).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 30-day period beginning on the date of the enactment of this
			 Act.
			3.Restriction on
			 overproduction of $1 CoinsSection 5112 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(w)Restriction on
				overproduction of $1 CoinsNotwithstanding any other provision of this
				section, no $1 coin may be minted or issued under this section during any
				period in which the number of $1 coins issued, but not in circulation, is more
				than 10 percent of the number of $1 coins in
				circulation.
				.
		
